Citation Nr: 0908141	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a left foot injury residuals service connection claim.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Detroit, Michigan regional office (RO) of the Department of 
Veterans Affairs (VA).  That decision denied the Veteran's 
request to reopen his previously denied left foot injury 
residuals service connection claim as the Veteran had not 
submitted new and material evidence.

The Veteran's August 2006 notice of disagreement indicated 
that he disagreed with the denial of his post-traumatic 
stress disorder (PTSD), jungle rot, bilateral hearing loss, 
tinnitus and left foot injury residuals service connection 
claims.  Service connection for the Veteran's tinnitus and 
PTSD were granted in a December 2006 rating decision, while 
service connection for his bilateral hearing loss and 
bilateral pitted keratolysis (jungle rot) were granted in a 
May 2008 rating decision.  As such, the only claim remaining 
before the Board for its consideration is the Veteran's left 
foot injury residuals service connection claim.

The Veteran testified before the undersigned Acting Veterans 
Laws Judge at a November 2008 Travel Board hearing.  A copy 
of that transcript has been associated with the claims 
folder.  The Veteran had previously testified in a June 2007 
RO hearing, and a copy of that transcript has also been 
associated with the claims folder.

In November 2008, subsequent to issuance of the statement of 
the case (SOC), the Veteran submitted additional evidence 
pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c).





FINDINGS OF FACT

1.  The Veteran's left foot injury residuals service 
connection claim was denied in a September 1971 rating 
decision as the injury had been sustained prior to service 
and was not aggravated by service; the Veteran did not 
perfect his appeal of this decision.

2.  Evidence received since the September 1971 rating 
decision does not establish that the Veteran's left foot 
injury residuals were either incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  The September 1971 rating decision denying service 
connection for left foot injury residuals is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  Evidence received since the September 1971 rating 
decision denying service connection for left foot injury 
residuals is not new and material.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Veteran was provided with a letter dated December 2005 in 
which the RO notified him of what evidence was required to 
substantiate entitlement to service connection for a left 
foot disorder.  The letter told him what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  The letter also notified the Veteran that he 
should submit any relevant evidence in his possession.  This 
letter met the duty to notify the Veteran in accordance with 
Pelegrini.

The Veteran has substantiated his status as a Veteran.  The 
remaining elements of Dingess notice were provided in a March 
2006 letter.

The December 2005 letter also informed the Veteran that his 
left foot injury residuals claim, which was identified as a 
left foot disorder in the December 2005 letter, had been 
previously denied, informed him of the need for new and 
material evidence to reopen the claim, provided regulatory 
definitions of "new" and "material" and informed him of 
the bases for the prior denial.  The letter thereby met the 
requirements of Kent.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (c), (d) (2008).  This duty to assist 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2008).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision; that notwithstanding, VA examinations were 
conducted in this case.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of the Veteran's claim.  




Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, supra; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

New and Material Evidence

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Factual Background

The RO denied service connection for his left foot injury 
residuals in a September 1971 rating decision.  A notice of 
disagreement was received in October 1971, and a statement of 
the case was issued in November 1971.  A substantive appeal 
was not received within one year of notification of the 
underlying rating decision, thus rendering it "final" under 
38 U.S.C.A. § 7105(c).

The evidence considered in the September 1971 rating decision 
included the Veteran's service treatment records, a June 1971 
VA orthopedic examination and a June 1971 left ankle and left 
foot X-ray.

An undated letter from Dr. S.C. indicated that the Veteran 
had been in a motorcycle accident on February 1, 1969 and 
that he sustained fractures of his 2nd, 3rd, 4th and 5th left 
foot metatarsals, among other injuries.  The physician 
indicated that the Veteran "must stay off his foot and keep 
it elevated" rendering him unable to report for induction at 
the stated time.

The Veteran's June 1969 entrance examination noted that the 
Veteran had fractured his left foot metatarsals in February 
1969 and that the Veteran had an "inability to squat."  An 
X-ray was ordered.  A notation also indicated that the 
Veteran's gait was to be checked and that his condition was 
"not considered disabling."  He reported on his June 1969 
Report of Medical History (RMH) form that he suffered from 
foot trouble in that he had fractured his 2nd, 3rd, 4th and 5th 
metatarsals within the past "two months" and that he was 
"ok" except that he suffered from "pain with walking."

Service treatment records revealed that the Veteran 
complained of left ankle pain in June 1969, and that he was 
prescribed pain medication and given a heat pack to treat the 
condition.  He also complained of a "slight pain" on the 
left foot metatarsal head in June 1969.  X-rays were reported 
to be negative.  A notation indicated that this was the 
Veteran's first day of basic training.

A June 1969 left foot X-ray, conducted 10 days after the 
Veteran's entrance examination, indicated that "no 
fracture" was seen.  This X-ray was conducted as an "old 
[fracture] of foot [was] now painful."  The Veteran 
presented less than a week later with a painful foot, and was 
prescribed pain medication and given an Ace bandage to treat 
the condition.  He again complained of left foot pain in July 
and August 1969.

An undated letter to "Captain Weber" referenced the 
Veteran's complaints of left foot problems and indicated that 
he had been evaluated by three physicians and received an X-
ray.  "It is our opinion that the discomfort that [the 
Veteran] describe[d] is consistent with an old healed 
fracture of that foot", and it is "the natural history of 
old fractures to become painful when subjected to a large 
amount of physical activity."  The Veteran was referred to 
podiatry for further evaluation and treatment, but the author 
did not anticipate that any further treatment would be 
effective in relieving the Veteran's discomfort.  It was the 
author's opinion that the Veteran could complete basic 
training despite his painful foot.

A physical profile prohibiting crawling, stopping, running, 
jumping, prolonged standing or marching was entered in June 
1969, and the Veteran was noted to be medically qualified for 
duty with those limitations.

A September 1969 "Congressional Inquiry" orthopedic 
consultation noted the Veteran's complaints of left foot 
pain.  Bilateral foot X-rays were negative for "bony 
pathology," and bilateral foot circulation was within normal 
limits.  An impression of a soft tissue contraction "from 
injury" was made, and heel physiotherapy and strengthening 
were recommended.

A September 1969 physiotherapy consultation note indicated 
that the Veteran underwent "warm whirlpool and active 
resistance exercises" for his left ankle, and stated that he 
will come to the clinic daily for one week for treatment.  
Approximately one week later, a treatment note indicated that 
the Veteran had continued to undergo the whirlpool and 
physical exercises, that he would continue to do exercises on 
a home program but that "[h]e will not come back to the 
clinic."

The Veteran continued to complain of left foot pain in a 
November 1969 "Congressional Inquiry" podiatry consultation 
note, and noted that he had attended physical therapy for a 
tight heel cord but that he was still experiencing the 
condition.  Following a physical examination, an impression 
of a symptomatic left ankle with restricted motion and a 
tight left Achilles tendon was made.  He was found to be 
"physically qualified to [serve] in finance with a [physical 
exercise] profile."

A permanent physical profile limiting crawling, stooping, 
running, jumping, prolonged standing or marching was entered 
in November 1969 due to a "left ankle problem" and 
"restricted motion."  The Veteran was found to be medically 
qualified for duty with a permanent profile limitation.

A January 1970 orthopedic consultation note indicated that 
the Veteran was complaining of increased left foot pain since 
basic training.  The examiner noted that the Veteran had been 
seen a few days ago and that physical therapy was 
"recommended but the [Veteran] refused."  Following a 
physical examination and an X-ray, the examiner noted that 
the Veteran had a normal foot and ankle, that there was no 
evidence of fractures, and that his Achilles tendon was 
tender.  Physical therapy was recommended to improve the 
Veteran's range of motion.

A January 1970 podiatry treatment note indicated that the 
Veteran had presented twice previously with a painful left 
foot and ankle.  A left foot and left ankle X-ray revealed 
"good joint spaces" as well as "no evidence of any 
fractures."  A note indicated that the Veteran's left foot 
had not changed from September 1969 to November 1969.  A 
physiotherapy consultation was requested.

An April 1971 discharge examination revealed no relevant 
abnormalities.  The Veteran indicated that his condition was 
"good" and that he had reviewed his medical records.

A June 1971 VA orthopedic examination reflected the Veteran's 
reported history of being involved in a motorcycle accident 
just prior to his entry into service and the fracture of his 
2nd, 3rd, 4th and 5th metatarsals.  The Veteran reported pain 
and ankle stiffness upon induction into the service, claimed 
that this pain worsened during basic training and informed 
the examiner that he was put on a "profile" for the rest of 
his service which caused him to be assigned to the finance 
corps in Vietnam.  He also reported that his left foot 
"bothered" him after prolonged running or walking.  Service 
treatment records were reported to be unavailable.  Following 
a physical examination, the examiner opined that there were a 
series of wounds in the Veteran's left ankle region which 
were "well-healed" and that there were healed fractures of 
the left 4th and 5th metatarsals.

The June 1971 left foot and left ankle X-ray revealed a 
"normal study" of the left ankle, and an "irregularity of 
the neck of the 4th and 5th metatarsals" that may be due to 
an old healed fracture.  The remaining metatarsals were found 
to be "average in configuration."

Additional evidence received since the September 1971 rating 
decision includes VA examination reports, VA treatment 
records from February 2005 to April 2007, a lay statement 
from the Veteran's mother, documents from the Veteran's 
service personnel record, and the Veteran's testimony.

VA treatment records demonstrated that the Veteran was 
regularly seen for left foot pain.  An August 2006 VA 
podiatry treatment record indicated the Veteran's left foot 
injuries were consistent with the type of injury he reported 
incurring in the motorcycle accident.  No opinion was offered 
as to whether the Veteran's injuries were aggravated by his 
service.

An August 2006 VA orthopedic examination reflected the 
Veteran's contention that his left foot condition had 
remained the same since his service.  X-rays revealed a 
"normal" left foot and left ankle with no evidence of any 
residual fracture or bony injury.  A diagnosis of left ankle 
and left foot without any residual fracture was made.  
Following a review of the claims folder and a physical 
examination, the examiner opined that the Veteran's current 
left ankle/foot disability was "unlikely aggravated" in 
service.

The Veteran testified as to his in-service treatment for his 
left foot residuals and his physical condition prior to 
service at a June 2007 RO hearing.

The Veteran underwent a second orthopedic examination in 
August 2008.  He reported being involved in a motorcycle 
accident three or four months prior to entering the military, 
and that he began experiencing difficulty standing and 
walking due to a painful left foot during basic training.  
Following a review of the Veteran's claims folder, including 
September 1969 and January 1970 X-rays, as well as a physical 
examination, diagnoses of a mildly cavus left foot without 
any deformity or tenderness, as well as a normal left ankle, 
were made.  The examiner opined that the Veteran's "current 
foot problem" was not caused by or was due to aggravation of 
a pre-service injury on the left foot as shown in the 
Veteran's service medical records.  The examiner also found 
that the information "about the condition of the foot and 
ankle [were] somewhat inconsistent" when the Veteran's 
claims folder was reviewed.

In November 2008, the Veteran testified at a Travel Board 
hearing.  He testified in detail regarding the circumstances 
of his induction into service and his complaints and 
treatments for his left foot condition while in service.

Additional evidence received in conjunction with the hearing 
includes a January 1969 "Order to Report for Induction" 
indicated that the Veteran was to report on February 6, 1969 
was submitted.  A "Postponement of Induction" was issued in 
February 1969 indefinitely postponing his induction due to a 
motorcycle accident.  He was subsequently ordered to report 
for induction on June 2, 1969.

A lay statement submitted by the Veteran's mother indicates 
that the Veteran was in an accident that severely damaged his 
foot prior to entering service, and that he was drafted and 
inducted shortly after getting his cast off.  He reported 
enduring "much pain" during basic training due to his left 
foot and ankle.  She noted that the Veteran still limps.

Left Foot Injury Residuals

The Veteran contends that his pre-service left foot injury 
was aggravated by his service, particularly the strenuous 
physical activity he engaged in during basic training.

The Veteran's prior service connection claim had been denied 
because he had not demonstrated that his left foot and ankle 
condition was aggravated by his service as the preexisting 
disability was found to exist in the same degree when he was 
discharged as when he entered service.  As such, competent 
medical evidence demonstrating that the Veteran's current 
left foot condition was aggravated by his service is required 
to reopen his service connection claim.

Unfortunately, no such evidence has been received.  The 
Veteran's newly submitted VA treatment records continue to 
show treatment for left foot pain.  These records do not 
reflect any opinion as to whether his left foot condition had 
been aggravated by his service.  Indeed, the VA examination 
reports clearly indicate the contrary.  The Veteran's 
detailed testimony regarding his in-service complaints of 
left foot pain and in-service treatment for the condition are 
insufficient alone to establish that his condition had been 
aggravated by his service.  See Espiritu, supra.

As none of the additional evidence received since the 
September 1971 denial contains findings establishing that the 
Veteran's current left foot disability was aggravated by his 
service, and the absence of such evidence was the basis for 
the prior denial, new and material evidence has not been 
received.  The claim is therefore not reopened, and the 
appeal must be denied.




ORDER

New and material evidence not having been received, the claim 
for service connection for left foot injury residuals is not 
reopened, and the appeal is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


